DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                          
Claims 1-20 are present for examination.                                

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.                         

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                                

Claim Objections
Claims 4, 5, 6, 13, 14, 15 are objected to because of the following informalities:  “a filed effect transistor” and “the filed effect transistor” appear in error.  Is “an field effect transistor” a proper term?  Appropriate correction is required.                                    

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                              

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2018/0174501), hereafter as Cao.                            
RE claim 1, Cao discloses the invention substantially as claimed.                   
Cao discloses that an overcurrent protection circuit (see sections [0004], [0018] and figure 1), comprising: a voltage generation module (see figure 1 and section [0018]; i.e., the amplifying circuit 10 and the VGH terminal); a voltage comparison module (see figure 1 and section [0018]; i.e., Comparator 30); and a controlled switch module (see figure 1 and section [0018]; i.e., the controller 40 and the switch 50), wherein a first input end of the voltage comparison module is configured to access a logic signal (see figure 1 and section [0018]; i.e., the input end of the voltage comparison module 30 is configured to access a logic signal of Vth), a second input end of the voltage comparison module is configured to access the logic signal via the voltage generation module (see figure 1 and section [0018]; i.e., the input end of the comparator 30 to receive/access the signal from amplifying circuit 10), and an output end of the voltage comparison module is connected to a controlled end of the controlled switch module (see figure 1 and section [0018]; i.e., the output end of the voltage comparison module, comparator 30 is connected to controller 40 and switch 50), wherein an input end of the controlled switch module is configured to access the logic signal (see figure 1 and section [0018]; i.e., the input end of the controlled switch module, switch 50 to access/receive the logic signal Vth), and an output end of the controlled switch module is configured to be connected to an input end of a driver chip (see figure 1 and sections [0018], [0020], [0004]; i.e., the output end of switch 50, Vout is connected to input end of a driver chip, a gate driver on array GOA), and wherein the voltage comparison module is configured to control the controlled switch module to be turned on with conduction between the input end and the output end of the controlled switch module through the controlled end when a voltage at the first input end if greater than a voltage at the second input end (see figures 1&2 and section [0020]; i.e., the switch 50 conducts the low voltage supply terminal VGL to the voltage output terminal Vout wen the positive input terminal of the comparator 30 is equal to V, and the negative input terminal gets Vref1 and V>Vref1, and so that GOA circuit stays the overcurrent protected stage), and to control the controlled switch module to be turned off with no conduction between the input end and the output end of the controlled switch module through the controlled end when the voltage at the first input end is smaller than the voltage at the second input end (see figures 1&2 and sections [0018], [0020]; i.e., when V<Vref1, no conduct of the low voltage supply terminal VGL to the voltage output terminal Vout, and the GOA circuit stays the normally operating state).                                
However, Cao does not specifically disclose that when a voltage at the first input end is the same as a voltage at the second input end, the voltage comparison module is configured to control the controlled switch module to be turned on with conduction between the input end and the output end of the controlled switch module, and when a voltage at the first input end is not the same as a voltage a the second input end, then no conduction between it.                              
The use of mathematical formula or ranges are akin to optimizing the values of a result effective variable (i.e., when a voltage at the first input end is the same as a voltage at the second input end or when a voltage at the first input end is not the same as a voltage a the second input end).  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                               
Claim 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2018/0174501), hereafter as Cao, in view of Maruyama (USPN 10,158,282).                            
RE claim 2, Cao discloses the invention substantially as claimed.                           
However, Cao does not specifically disclose that wherein the voltage generation module comprises a voltage stabilizing circuit; and wherein one end of the voltage stabilizing circuit is configured to access the logic signal, and to be connected to the second input end, and another end of the voltage stabilizing circuit is configured to be grounded.                        
From a same field of endeavor, Maruyama teaches that a switch power supply device includes PFC circuit 10 (see figure 1 and column 4 lines 38-42) for maintaining intermediate voltage Vbulk at a certain level (see column 8 lines 30-35) and when a current flowing through the PFC circuit 10 exceeding a predetermined threshold, an internal overcurrent protection operates, and the switching operation of PFC circuit 10 is stopped (see column 8 lines 39-42).  The PFC circuit 10 includes PFC control circuit 33 (see figures 2&4).  The PFC control circuit 33 has a Enb1 terminal to receive signal Enb1 for instructing the start of its operation (see column 8 lines 11-27, column 10 lines 16-20), another end, PFC_COMP of the PFC control circuit 33 is fixed at the GND line, grounded (see figure 4 and column 13 lines 28-30).  The motivation of Maruyama is to reduce power consumption and protecting from an overcurrent state of a circuit (see column 8 lines 39-47).                                 
Cao and Maruyama are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Cao by including the teachings from Maruyama in order to reduce power consumption and protecting from an overcurrent state of a circuit.                                
RE claim 3, Cao in view of Maruyama disclose that wherein the voltage stabilizing circuit comprises a voltage stabilizing capacitor (see Maruyama, figure 4 and column 11 lines 27-53; i.e., capacitor C10).           
RE claim 4, Cao in view of Maruyama disclose that wherein the controlled switch module comprises an electronic switch or a filed effect transistor; and wherein the controlled end of the controlled switch module is a gate electrode of the filed effect transistor (see Maruyama, figure 4 and column 10 lines 48-55; i.e., gate electrode of transistor NM1).                            
RE claim 5, Cao in view of Maruyama disclose that wherein the controlled switch module comprises a P-channel filed effect transistor, and wherein the controlled end of the controlled switch module is gate electrode of the P-channel filed effect transistor, the input end of the controlled switch module is a source electrode of the P-channel filed effect transistor, and the output end of the controlled switch module is a drain electrode of the P-channel filed effect transistor (see Maruyama, column 10 lines 64-67, column 11 lines 1-6, 10-53; i.e., gate electrode of P-channel transistor PM3).               
RE claim 6, Cao in view of Maruyama disclose that a bias resistor, wherein the gate electrode of the P-channel filed effect transistor is connected to the source electrode of the P-channel filed effect transistor via the bias resistor (see Maruyama, column 10 lines 65-67, column 11 lines 1-26; i.e., bias resistor R4 and gate electrode of P-channel transistor PM3).                        
RE claim 7, Cao in view of Maruyama disclose that wherein the voltage comparison module comprises a comparator; and wherein the first input end of the voltage comparison module is an inverting input end of the comparator, the second input end of the voltage comparison module is a non-inverting input end of the comparator, and the output end of the voltage comparison module is an output end of the comparator (see Maruyama, figure 4 and column 10 lines 16-45, column 11 lines 61-67; or Cao, figure 2; i.e., non-inverting/inverting inputs +/- of comparator 30).                                
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2018/0174501), hereafter as Cao, in view of Maruyama (USPN 10,158,282), and further in view of Ludowyk (USPN 4,494,013).                            
RE claim 8, Cao in view of Maruyama disclose the invention substantially as claimed.                    
However, Cao in view of Maruyama do not specifically disclose that wherein the voltage comparison module comprises a D-type positive-edge-triggered flip-flop; and wherein a control end of the D-type positive-edge-triggered flip-flop is connected to the output end of the comparator, a pulse input end of the D-type positive-edge-triggered flip-flop is configured to access a preset high level signal, and an output end of the D-type positive-edge-triggered flip-flop is the output end of the voltage comparison module.                                   
From the same field of endeavor, Ludowyk teaches that a gating circuit comprising D-type positive edge triggered flip-flop 15 for preventing spurious signals while allowing other monitoring input line signals (see column 3 lines 62-68, column 4 lines 1-2).                       
Cao, Maruyama and Ludowyk are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Cao in view of Maruyama by including the teaching from Ludowyk in order to prevent spurious signals while allowing other monitoring input line signals.                  
RE claim 9, Cao in view of Maruyama disclose the invention substantially as claimed.                   
However, Cao in view of Maruyama do not specifically disclose that the voltage comparison module comprises a NAND gate circuit; and wherein the first input end of the voltage comparison module is an input end of the NAND gate circuit, the second input end of the voltage comparison module is another input end of the NAND gate circuit, and the output end of the voltage comparison module is an output end of the NAND gate circuit.                            
From the same field of endeavor, Ludowyk teaches that a gating circuit comprising NAND gates 32/27/41 for preventing spurious signals while allowing other monitoring input line signals (see column 3 lines 16-41, column 4 lines 1-57).                                   
Cao, Maruyama and Ludowyk are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Cao in view of Maruyama by including the teaching from Ludowyk in order to prevent spurious signals while allowing other monitoring input line signals.                         
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2018/0174501), hereafter as Cao, in view of Chang (US 2009/0039849).                                                    
RE claim 10, Cao discloses the invention substantially as claimed.                   
Cao discloses that an overcurrent protection circuit (see sections [0004], [0018] and figure 1), comprising: a voltage generation module (see figure 1 and section [0018]; i.e., the amplifying circuit 10 and the VGH terminal); a voltage comparison module (see figure 1 and section [0018]; i.e., Comparator 30); and a controlled switch module (see figure 1 and section [0018]; i.e., the controller 40 and the switch 50), wherein a first input end of the voltage comparison module is configured to access a logic signal (see figure 1 and section [0018]; i.e., the input end of the voltage comparison module 30 is configured to access a logic signal of Vth), a second input end of the voltage comparison module is configured to access the logic signal via the voltage generation module (see figure 1 and section [0018]; i.e., the input end of the comparator 30 to receive/access the signal from amplifying circuit 10), and an output end of the voltage comparison module is connected to a controlled end of the controlled switch module (see figure 1 and section [0018]; i.e., the output end of the voltage comparison module, comparator 30 is connected to controller 40 and switch 50), wherein an input end of the controlled switch module is configured to access the logic signal (see figure 1 and section [0018]; i.e., the input end of the controlled switch module, switch 50 to access/receive the logic signal Vth), and an output end of the controlled switch module is configured to be connected to an input end of a driver chip (see figure 1 and sections [0018], [0020], [0004]; i.e., the output end of switch 50, Vout is connected to input end of a driver chip, a gate driver on array GOA), and wherein the voltage comparison module is configured to control the controlled switch module to be turned on with conduction between the input end and the output end of the controlled switch module through the controlled end when a voltage at the first input end if greater than a voltage at the second input end (see figures 1&2 and section [0020]; i.e., the switch 50 conducts the low voltage supply terminal VGL to the voltage output terminal Vout wen the positive input terminal of the comparator 30 is equal to V, and the negative input terminal gets Vref1 and V>Vref1, and so that GOA circuit stays the overcurrent protected stage), and to control the controlled switch module to be turned off with no conduction between the input end and the output end of the controlled switch module through the controlled end when the voltage at the first input end is smaller than the voltage at the second input end (see figures 1&2 and sections [0018], [0020]; i.e., when V<Vref1, no conduct of the low voltage supply terminal VGL to the voltage output terminal Vout, and the GOA circuit stays the normally operating state).                                
However, Cao does not specifically disclose that when a voltage at the first input end is the same as a voltage at the second input end, the voltage comparison module is configured to control the controlled switch module to be turned on with conduction between the input end and the output end of the controlled switch module, and when a voltage at the first input end is not the same as a voltage a the second input end, then no conduction between it.                              
The use of mathematical formula or ranges are akin to optimizing the values of a result effective variable (i.e., when a voltage at the first input end is the same as a voltage at the second input end or when a voltage at the first input end is not the same as a voltage a the second input end).  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                               
Furthermore, Cao does not specifically disclose that wherein an output of the driver chip is configured to output a driving signal to a display array of a liquid crystal display panel.                   
From the same field of endeavor, Chang teaches that an ultra low dropout voltage regulator 100 comprising overcurrent protection unit 130 connected to the gate drive stage 160 for controlling an output voltage (see sections [0052], [0055] for a LCD panel of a LCD monitor (see section [0064]).  The motivation of Chang is to reduce standby power consumption (see section [0002]).                  
Cao and Chang are combinable because they are from same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Cao by including the teaching from Chang in order to reduce standby power consumption of a circuit or device.                            
Claim 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2018/0174501), hereafter as Cao, in view of Chang (US 2009/0039849), and further in view of Maruyama (USPN 10,158,282).                             
RE claim 11, Cao in view of Chang disclose the invention substantially as claimed.       
However, Cao does not specifically disclose that wherein the voltage generation module comprises a voltage stabilizing circuit; and wherein one end of the voltage stabilizing circuit is configured to access the logic signal, and to be connected to the second input end, and another end of the voltage stabilizing circuit is configured to be grounded.                        
From a same field of endeavor, Maruyama teaches that a switch power supply device includes PFC circuit 10 (see figure 1 and column 4 lines 38-42) for maintaining intermediate voltage Vbulk at a certain level (see column 8 lines 30-35) and when a current flowing through the PFC circuit 10 exceeding a predetermined threshold, an internal overcurrent protection operates, and the switching operation of PFC circuit 10 is stopped (see column 8 lines 39-42).  The PFC circuit 10 includes PFC control circuit 33 (see figures 2&4).  The PFC control circuit 33 has a Enb1 terminal to receive signal Enb1 for instructing the start of its operation (see column 8 lines 11-27, column 10 lines 16-20), another end, PFC_COMP of the PFC control circuit 33 is fixed at the GND line, grounded (see figure 4 and column 13 lines 28-30).  The motivation of Maruyama is to reduce power consumption and protecting from an overcurrent state of a circuit (see column 8 lines 39-47).                                 
Cao, Chang and Maruyama are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Cao in view of Chang by including the teachings from Maruyama in order to reduce power consumption and protecting from an overcurrent state of a circuit.                       
RE claim 12, Cao in view of Chang and Maruyama disclose that wherein the voltage stabilizing circuit comprises a voltage stabilizing capacitor (see Maruyama, figure 4 and column 11 lines 27-53; i.e., capacitor C10).                                 
RE claim 13, Cao in view of Chang and Maruyama disclose that wherein the controlled switch module comprises an electronic switch or a filed effect transistor; and wherein the controlled end of the controlled switch module is a gate electrode of the filed effect transistor (see Maruyama, figure 4 and column 10 lines 48-55; i.e., gate electrode of transistor NM1).                             
RE claim 14, Cao in view of Chang and Maruyama disclose that wherein the controlled switch module comprises a P-channel filed effect transistor, and wherein the controlled end of the controlled switch module is gate electrode of the P-channel filed effect transistor, the input end of the controlled switch module is a source electrode of the P-channel filed effect transistor, and the output end of the controlled switch module is a drain electrode of the P-channel filed effect transistor (see Maruyama, column 10 lines 64-67, column 11 lines 1-6, 10-53; i.e., gate electrode of P-channel transistor PM3).               
RE claim 15, Cao in view of Chang and Maruyama disclose that a bias resistor, wherein the gate electrode of the P-channel filed effect transistor is connected to the source electrode of the P-channel filed effect transistor via the bias resistor (see Maruyama, column 10 lines 65-67, column 11 lines 1-26; i.e., bias resistor R4 and gate electrode of P-channel transistor PM3).                        
RE claim 16, Cao in view of Chang and Maruyama disclose that wherein the voltage comparison module comprises a comparator; and wherein the first input end of the voltage comparison module is an inverting input end of the comparator, the second input end of the voltage comparison module is a non-inverting input end of the comparator, and the output end of the voltage comparison module is an output end of the comparator (see Maruyama, figure 4 and column 10 lines 16-45, column 11 lines 61-67; or Cao, figure 2; i.e., non-inverting/inverting inputs +/- of comparator 30).                                
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2018/0174501), hereafter as Cao, in view of Chang (US 2009/0039849), and further in view of Maruyama (USPN 10,158,282), and further in view of Ludowyk (USPN 4,494,013).                            
RE claim 8, Cao in view of Chang and Maruyama disclose the invention substantially as claimed.             
However, Cao in view of Chang and Maruyama do not specifically disclose that wherein the voltage comparison module comprises a D-type positive-edge-triggered flip-flop; and wherein a control end of the D-type positive-edge-triggered flip-flop is connected to the output end of the comparator, a pulse input end of the D-type positive-edge-triggered flip-flop is configured to access a preset high level signal, and an output end of the D-type positive-edge-triggered flip-flop is the output end of the voltage comparison module.                                   
From the same field of endeavor, Ludowyk teaches that a gating circuit comprising D-type positive edge triggered flip-flop 15 for preventing spurious signals while allowing other monitoring input line signals (see column 3 lines 62-68, column 4 lines 1-2).                       
Cao, Chang, Maruyama and Ludowyk are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Cao in view of Chang and Maruyama by including the teaching from Ludowyk in order to prevent spurious signals while allowing other monitoring input line signals.                  
RE claim 9, Cao in view of Chang and Maruyama disclose the invention substantially as claimed.                   
However, Cao in view of Chang and Maruyama do not specifically disclose that the voltage comparison module comprises a NAND gate circuit; and wherein the first input end of the voltage comparison module is an input end of the NAND gate circuit, the second input end of the voltage comparison module is another input end of the NAND gate circuit, and the output end of the voltage comparison module is an output end of the NAND gate circuit.                            
From the same field of endeavor, Ludowyk teaches that a gating circuit comprising NAND gates 32/27/41 for preventing spurious signals while allowing other monitoring input line signals (see column 3 lines 16-41, column 4 lines 1-57).                                   
Cao, Chang, Maruyama and Ludowyk are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Cao in view of Chang and Maruyama by including the teaching from Ludowyk in order to prevent spurious signals while allowing other monitoring input line signals.                    
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2018/0174501), hereafter as Cao, in view of Zhang (US 2014/0307351).                             
RE claim 10, Cao discloses the invention substantially as claimed.                   
Cao discloses that an overcurrent protection circuit (see sections [0004], [0018] and figure 1), comprising: a voltage generation module (see figure 1 and section [0018]; i.e., the amplifying circuit 10 and the VGH terminal); a voltage comparison module (see figure 1 and section [0018]; i.e., Comparator 30); and a controlled switch module (see figure 1 and section [0018]; i.e., the controller 40 and the switch 50), wherein a first input end of the voltage comparison module is configured to access a logic signal (see figure 1 and section [0018]; i.e., the input end of the voltage comparison module 30 is configured to access a logic signal of Vth), a second input end of the voltage comparison module is configured to access the logic signal via the voltage generation module (see figure 1 and section [0018]; i.e., the input end of the comparator 30 to receive/access the signal from amplifying circuit 10), and an output end of the voltage comparison module is connected to a controlled end of the controlled switch module (see figure 1 and section [0018]; i.e., the output end of the voltage comparison module, comparator 30 is connected to controller 40 and switch 50), wherein an input end of the controlled switch module is configured to access the logic signal (see figure 1 and section [0018]; i.e., the input end of the controlled switch module, switch 50 to access/receive the logic signal Vth), and an output end of the controlled switch module is configured to be connected to an input end of a driver chip (see figure 1 and sections [0018], [0020], [0004]; i.e., the output end of switch 50, Vout is connected to input end of a driver chip, a gate driver on array GOA), and wherein the voltage comparison module is configured to control the controlled switch module to be turned on with conduction between the input end and the output end of the controlled switch module through the controlled end when a voltage at the first input end if greater than a voltage at the second input end (see figures 1&2 and section [0020]; i.e., the switch 50 conducts the low voltage supply terminal VGL to the voltage output terminal Vout wen the positive input terminal of the comparator 30 is equal to V, and the negative input terminal gets Vref1 and V>Vref1, and so that GOA circuit stays the overcurrent protected stage), and to control the controlled switch module to be turned off with no conduction between the input end and the output end of the controlled switch module through the controlled end when the voltage at the first input end is smaller than the voltage at the second input end (see figures 1&2 and sections [0018], [0020]; i.e., when V<Vref1, no conduct of the low voltage supply terminal VGL to the voltage output terminal Vout, and the GOA circuit stays the normally operating state).                                
However, Cao does not specifically disclose that when a voltage at the first input end is the same as a voltage at the second input end, the voltage comparison module is configured to control the controlled switch module to be turned on with conduction between the input end and the output end of the controlled switch module, and when a voltage at the first input end is not the same as a voltage a the second input end, then no conduction between it.                              
The use of mathematical formula or ranges are akin to optimizing the values of a result effective variable (i.e., when a voltage at the first input end is the same as a voltage at the second input end or when a voltage at the first input end is not the same as a voltage a the second input end).  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                               
Furthermore, Cao does not specifically disclose that a backlight panel; and wherein the backlight panel is configured to provide a light source for the display array.                       
From the same field of endeavor, Zhang teaches that overcurrent protection circuit for light source driving module and related backlight module comprising LED backlight module for a display (see abstract and sections [0002], [0004], [0006]) in order to prevent the power device of a LED backlight module from being working in a huge-current condition (see section [0004]).                  
Cao and Zhang are combinable because they are from same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Cao by including the teaching from Zhang in order to prevent the power device of a LED backlight module from being working in a huge-current condition.                                 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2018/0174501), hereafter as Cao, in view of Zhang (US 2014/0307351), and further in view of Chang (US 2009/0039849).                                        
RE claim 20, Cao in view of Zhang disclose the invention substantially as claimed.                  
However, Cao in view of Zhang do not specifically disclose that the display array comprises a liquid crystal display array.                            
From the same field of endeavor, Chang teaches that an ultra low dropout voltage regulator 100 comprising overcurrent protection unit 130 connected to the gate drive stage 160 for controlling an output voltage (see sections [0052], [0055] for a LCD panel of a LCD monitor (see section [0064]).  The motivation of Chang is to reduce standby power consumption (see section [0002]).                  
Cao, Zhang and Chang are combinable because they are from same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Cao in view of Zhang by including the teaching from Chang in order to reduce standby power consumption of a circuit or device.                            

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
Chen et al (US 2019/0140630):    
teaches that GAN transistor with integrated drain voltage sense for fast overcurrent and short circuit protection.                               
Ekblad (USPN 4,775,913):             
teach that using a D-type positive-edge-triggered flip-flop 110 in a safety shutoff device for clocking the voltage at the D-input of this flip-flop into a latch.                       
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
October 22, 2022